Citation Nr: 1550906	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1985 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To provide a new VA examination.  

The Veteran was awarded service connection for bilateral hearing loss effective since October 1999.  He was assigned an initial noncompensable rating based on objective testing results at a June 2000 VA examination.  In November 2009, the Veteran submitted a claim for an increased rating for his bilateral hearing loss.  The Veteran contends that the severity of his hearing loss warrants a higher rating than that assigned.  The Board finds that further evidentiary development is necessary before reaching the merits of the Veteran's claim.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a particular rating for hearing loss under the scheduler criteria, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

Using Tables VI and VII, the objective testing at the VA examination in December 2009 did not show entitlement to a compensable disability rating for bilateral hearing loss.  However, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Here, at a December 2009 examination, the VA examiner performed a pure tone audiometry test and a speech discrimination test as required by 38 C.F.R. § 4.85.  The December 2009 audiogram revealed the following pure tone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
20
75
80
Left Ear
10
10
10
15
70

The puretone threshold average was 48 decibels in the right ear and 26 decibels in the left ear.  Speech discrimination scores were 90 percent in the right ear and 94 percent in the left ear.  Under 38 C.F.R. § 4.85, Table VI, these findings result in a numeric designation of II in the right ear and I in the left ear.  According to 38 C.F.R. § 4.85, Table VII, the examination showed that the right ear was the poorer ear.  A 0 percent evaluation was derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column II, the poorer ear.  Therefore, the examination results did not demonstrate entitlement to an increased rating and the 0 percent rating was continued.  

The Veteran has submitted evidence that his hearing has worsened since December 2009.   In a January 2011 statement, the Veteran indicated that with the hearing aids he acquired through the VA hospital, he was able to pass the physical examination to become a State Corrections Officer.  However, he has to continue with evaluations and wearing the hearing aids in order to maintain his job.  Prior to having the hearing aids, he continuously failed the physical examination for the State Corrections Officer position because his hearing was "severe for their standards."  He claimed that prior to the examinations, he would "go noise free for (2) weeks prior, no radio, no tv[,] no nothing.  [He] would wear ear plugs and [ear] muffs so that [he] would do good, and [he] would still fail."  

Given that the Veteran's hearing was last examined by VA almost six years ago and and in light of his assertions that his condition has worsened, the Board finds that a new examination is needed before a decision can be made on the Veteran's claim. See Caffrey v. Brown, 6 Vet. App. 377, 381(1994); Weggenmann v. Brown, 5 Vet. App. 281, 284(1993).

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2. Schedule the Veteran for a VA examination with a state-licensed audiologist to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  

Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a pure tone audiometric test, should be performed.  
The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85  and 4.86. The examinations should be conducted without the use of hearing aids.

The electronic claims file should be made available for review.  

The examiner should also comment as to the impact of bilateral hearing loss on the Veteran's daily activities and occupational functioning, even if he is not currently employed.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




